DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 11/13/2020 regarding claims 5 and 10 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 7 recites the limitation “the compound surface”.  There is insufficient antecedent basis for this limitation in the claims. Claims 7, 8 and 9 are rejected as being dependent on claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamid et al. (6125932 – “Hamid”) in view of Motakef (8887925).
Hamid discloses a sand screen 40 (abstract “sand screen”, fig. 2-3), comprising:
Re claim 5:

Hamid further discloses,
Re claim 6 (as best understood by examiner, 112 issue), the compound surface (A, B, C, D, E, attached figure below) of the outer surface of the wire wrap an outer surface portion (surface of A and B) having a first angled surface portion (surface of A) and a second angled surface portion (surface of B), the second angled surface portion extending at an angle AG of between about 5 degrees and about 45 degrees relative to the first angled surface portion A (first attached figure).


    PNG
    media_image1.png
    1178
    784
    media_image1.png
    Greyscale

Re claim 7 (as best understood by examiner, 112 issue), the compound surface (A, B, C, D, E, attached figure below) of the outer surface of the wire wrap including an 
Re claim 8, the wire wrap 48 includes an inner surface portion (surface of C), a first side (side of C and D) extending between the inner surface portion (surface of C) and the outer surface portion E, and a second side (side of A and B) extending between the inner surface portion (surface of A, turn 52 positioned between turn 50 and 54, thus surface of A is also considered inner surface portion) and the outer surface portion E.
Re claim 9, wherein the first side (side of C and D) includes a first angled surface section (angle for surface section C) and a second angled surface section (angle for surface section D) distinct from the first angled surface section (section D extends away from section C) and the second side (side of A and B) includes a third angled surface section (angle for surface section A) and a fourth angled surface section (angle for surface section B) distinct from the third angled surface section (section B extends away from section A).


Re claim 10:
directing the downhole fluids (i.e., col. 3:49-55, 3:61-64) axially along a sand screen 38/40 (figs. 1-3); passing the downhole fluids across an outer surface portion of a wire wrap having a downstream end and an upstream end of an adjacent wire wrap (i.e., col. 3:49-55, 3:61-74, 4:32-47); establishing a selected fluid velocity (i.e., col. 4:32-47, via “tortuous path”) of the downhole fluid based on at least an angle of the plurality of filter features 50, 52, 54 and particulate 66 in the downhole fluids (i.e., col. 4:32-47, fig. 4); and guiding a portion of the particulate 66 through openings 68 defined between the plurality of filter features 50, 52, 54 while excluding another portion (particles larger than openings 68) of the particulate. Hamid is silent on the upstream end having a greater radial dimension than the downstream end of an adjacent wire wrap.  Motakef teaches a screen for particles in fluids (see col. 2:6-7) with the upstream end (top of multiple 105) having a greater radial dimension (the top has protruding edge) than the downstream end (below top of multiple 105) of adjacent screen bar 105. It would have been obvious to one of ordinary skill in the art at the time the invention was made to try the screen of Hamid, with the upstream end (top of multiple 105) having a greater radial dimension than the downstream end, as taught by Motaket for an optimal performance of the screen (Motakef, col. 2:12-18). 
Re claim 13, directing the downhole fluids into a compound outer surface portion (A, B, C, D, E) including an angled surface portion A that extends outwardly from an outer surface of a tubular at an angle of between about 5 degrees and about 45 degrees. For claim 14, Motakef teaches an angle of between about 15 degrees and 
Hamid further discloses,
Re claim 15, directing the downhole fluids over an outer surface portion of a wire wrap (abstract “screen wire 48 wrapped”) having a compound surface A, B, C, D, E including a first angled surface portion (surface of A) and a second angled surface portion (surface of B), the first angled surface portion (surface of A) being at an angle AG of between about 5 degrees and about 45 degrees relative to the second angled surface portion (surface of B), the flow of fluids (fluid that carries particulate 66) passing from the second angled surface (surface of B) portion towards the first angled surface portion (surface of A).
Re claim 16, directing the downhole fluids over an outer surface portion of a wire wrap (abstract “screen wire 48 wrapped”) having a compound surface A, B, C, D, E including a first angled surface portion (surface of A) and a second angled surface portion (surface of B), the first angled surface portion (surface of A) being at an angle AG of between about 15 degrees and about 30 degrees relative to the second angled surface portion (surface of B), the flow of fluids (that carries particulate 66) passing from the second angled surface (surface of B) portion towards the first angled surface portion (surface of A) .
Re claim 17, directing the downhole fluids over an outer surface portion or a wire wrap (abstract “screen wire 48 wrapped”) having a compound surface A, B, C, D, E including a first angled surface portion (surface of B - surface name can be changed by operator as desired) and a second angled surface portion (surface of A), the first 
Re claim 18, directing the downhole fluids over an outer surface portion or a wire wrap (abstract “screen wire 48 wrapped”) having a compound surface A, B, C, D, E including a first angled surface portion (surface of B - surface name can be changed by operator as desired) and a second angled surface portion (surface of A), the first angled surface portion (surface of B) being at an angle AG of between about 15 degrees and about 30 degrees relative to the second angled surface portion (surface of A), the flow of fluids (that carries particles 66) passing from the first angled surface portion (surface of B) towards the second angled surface portion (surface of A).
Re claim 19, passing the downhole fluids across the plurality of filter features 50, 52, 54 creates a bean-up protocol (i.e., col. 4:31-36 “tortuous path”) establishing a tangential flow (flow with fine particles - no flow with particles larger than opening 68) that passes into openings 68 of the sand screen.
Re claim 20, the tangential flow directs fines in the downhole fluid into openings 68 and excludes larger particles (particles larger than opening 68) from the openings 68 without creating an impermeable filter cake (i.e., col. 4:57-59 “minimizes the potential for clogs”) at the sand screen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/           Primary Examiner, Art Unit 3676